Fourth Court of Appeals
                                   San Antonio, Texas
                                           July 1, 2019

                                      No. 04-18-00575-CV

                                  Charles Victor WILLIAMS,
                                           Appellant

                                                v.

                                      Scott STILES, et al.,
                                            Appellee

                  From the 131st Judicial District Court, Bexar County, Texas
                               Trial Court No. 2018-CI-06819
                         Honorable Norma Gonzales, Judge Presiding


                                         ORDER
        On May 20, 2019, this court received appellant’s brief, and on May 24, 2019, we struck
the brief from our record because the brief failed to redact sensitive data and did not contain any
citations to authorities or to the record in the statement of facts and the argument. See TEX. R.
APP. P. 9.9(a)(3), 38.1(g), 38.1(i). On June 21, 2019, appellant filed an amended brief that
complied with Texas Rule of Appellate Procedure 9.9 because it did not contain sensitive data.
See TEX. R. APP. P. 9.9. Appellant’s amended brief, however, violates Texas Rule of Appellate
Procedure 38 in that the statement of facts and the argument do not contain any citations to
authorities or to the record. See TEX. R. APP. P. 38.1(g), 38.1(i). It is therefore ORDERED that
the amended brief filed by appellant on June 21, 2019, is STRICKEN from our record. It is
FURTHER ORDERED that appellant file an amended brief that contains appropriate citations to
authorities and to the record in compliance with Rule 38.1 no later than thirty days from the date
of this order or this appeal will be dismissed for want of prosecution. See TEX. R. APP. P. 38.9,
42.3.



                                                     _________________________________
                                                     Rebeca C. Martinez, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 1st day of July, 2019.
___________________________________
Keith E. Hottle,
Clerk of Court